EXHIBIT 10.1

 

FEDERAL HOME LOAN BANK OF BOSTON

 

2010 EXECUTIVE INCENTIVE PLAN

March 2010-Revised

 

PURPOSE:

 

The Federal Home Loan Bank of Boston (Bank) has established a 2010 Executive
Incentive Plan (EIP) which is designed to reward and retain corporate officers
during turbulent economic conditions and an atypical period of financial
performance challenges as evidenced by the lack of dividend payments to members,
suspension of the repurchase of excess capital stock and lack of funding for the
AHP program.  Payout opportunities for 2010 EIP participants are generally based
on the Bank’s current financial situation, not the competitive market.  It is
intended that in subsequent EIP performance periods opportunities will increase
to competitive levels as the Bank’s financial performance improves, e.g. from
50% of recommended payouts to 75% when the Bank resumes meaningful dividend
payments and to 100% when the Bank resumes repurchase of excess stock.

 

Guiding Principles:

 

The 2010 EIP is intended to:

 

·                  Recognize that the Bank’s current overall focus is a return
to earnings generation to a level that allows payment of dividends, resumption
of the purchase of excess capital stock, and funding of the AHP program.

·                  Reinforce and reward the Bank’s commitment to conservative,
prudent, sound risk management practices and preservation of the par value of
the Bank’s capital stock.

·                  Reflect a reasonable assessment of the Bank’s financial
situation and prospects while rewarding achievement of identified remediation
milestones and the Bank’s financial plan and strategic objectives as spelled out
in the Bank’s 2010 Business Plan.

·                  Tie a significant percentage of incentive awards to the
long-term financial condition and performance of the Bank.

·                  Recognize the importance of individual performance through
metrics linked to the objectives of the participant’s principal functions.

·                  Recognize that continued enhancements and upkeep of the
Bank’s operational infrastructure are critical to the Bank’s long-term
condition.

 

--------------------------------------------------------------------------------


 

Incentive Goals:

 

The incentive goals for all participants, with the exception of those
participants in Enterprise Risk Management, are summarized in the following
table with more detail following in Appendix A:

 

 

 

Weight

 

 

 

 

 

 

Goal

 

Pres.

 

Tier I

 

Tiers II & III

 

Threshold

 

Target

 

Excess

Pre-assessment Core Net Income

 

25%

 

20%

 

10%

 

$212.0 MM

 

$249.0 MM

 

$286.0 MM

Member Outreach

 

10%

 

10%

 

10%

 

45% of membership

 

60% of membership

 

75% of membership

Advance Restructures

 

0%

 

10%

 

10%

 

125

 

150

 

175

Growth in Membership

 

0%

 

5%

 

5%

 

4 New Members

 

6 New Members

 

8 New Members

2010 Average CDA and ESA Advances Balances

 

10%

 

10%

 

10%

 

$2.5 Billion

 

$2.619 Billion

 

$2.852 Billion

Remediation of 2009 Report of Examination Findings

 

25%

 

20%

 

20%

 

70% Clearance

 

85% Clearance

 

100% Clearance

Individual, Department-Specific Component

 

0%

 

0%

 

15%

 

As defined

 

As defined

 

As defined

Discretionary Component

 

30%

 

25%

 

20%

 

As documented by supervisor

 

As documented by supervisor

 

As documented by supervisor

 

2

--------------------------------------------------------------------------------


 

Incentive goals for Enterprise Risk Management participants in Tiers I, II and
III are summarized in the following table with more detail following in Appendix
A

 

 

 

Weight

 

 

 

 

 

 

Goal

 

Tier I

 

Tiers II & III

 

Threshold

 

Target

 

Excess

Pre-assessment Core Net Income

 

10%

 

5%

 

$212.0 MM

 

$249.0 MM

 

$286.0 MM

Member Outreach

 

10%

 

10%

 

45% of membership

 

60% of membership

 

75% of membership

Advance Restructures

 

10%

 

10%

 

125

 

150

 

175

Growth in Membership

 

5%

 

5%

 

4 New Members

 

6 New Members

 

8 New Members

2010 Average CDA and ESA Advances Balances

 

10%

 

10%

 

$2.5 Billion

 

$2.619 Billion

 

$2.852 Billion

Remediation of 2009 Report of Examination Findings

 

30%

 

25%

 

70% Clearance

 

85% Clearance

 

100% Clearance

Individual, Department-Specific Component

 

0%

 

15%

 

As defined

 

As defined

 

As defined

Discretionary Component

 

25%

 

20%

 

As documented by supervisor

 

As documented by supervisor

 

As documented by supervisor

 

3

--------------------------------------------------------------------------------


 

Incentive Opportunity

 

Eligible participants will be assigned an incentive award opportunity that
combines short and long-term incentives and is expressed as a percentage of the
incumbent’s 2010 actual annual base salary, as illustrated in the chart below.

 

 

 

Combined Short and Long-Term Incentive

 

 

 

Opportunity as a Percent of Base Salary

 

 

 

Threshold

 

Target

 

Excess

 

President

 

15.00

%

30.00

%

45.00

%

Tier I

 

11.00

%

22.00

%

33.0

%

Tier II

 

8.75

%

17.50

%

26.25

%

Tier III

 

6.25

%

12.50

%

18.75

%

 

Goal achievement and individual awards for the goals on pages two and three will
be calculated at the conclusion of 2010 based on results as of December 31,
2010.  Participants will be eligible to receive sixty (60) percent of such award
in a cash payment, subject to the final approval of the board and the review of
the Federal Housing Finance Agency (FHFA), if required, on the first pay day in
March 2011.  Except as otherwise described under EIP Administration, the
participant must be employed by the Bank on the date of payment of the award to
receive the award.   The chart below illustrates the Threshold, Target and
Excess payout potentials for this short-term award, by tier.

 

2010 Short-Term Incentive Opportunity

 

Tier

 

Threshold

 

Target

 

Excess

 

President

 

9.00

%

18.00

%

27.00

%

Tier I

 

6.60

%

13.20

%

19.80

%

Tier II

 

5.25

%

10.50

%

15.75

%

Tier III*

 

6.25

%

12.50

%

18.75

%

 

--------------------------------------------------------------------------------

*100% of payout opportunity to be paid following year-end 2010; no long-term
opportunity

 

Participants will be eligible to receive the remaining forty (40) percent of the
award opportunity as cash on the first pay day in March 2013, if the following
conditions are satisfied:

 

·                  The Bank’s Retained Earnings at year-end 2012 are at a
minimum of $400 million less dividends paid in 2010 through 2012, and

·                  The participant is in employment with the Bank on the payment
date, as described below in EIP Administration, and

·                  Subject to the final approval of the board and review of the
FHFA, if required:

 

The chart below illustrates the Threshold, Target and Excess payout potentials
for the long-term award described above, by tier.

 

4

--------------------------------------------------------------------------------


 

2010 Long-Term Incentive Opportunity Payable after Year-End 2012

 

Tier

 

Threshold

 

Target

 

Excess

 

 

 

2010

 

2011

 

2012

 

2010

 

2011

 

2012

 

2010

 

2011

 

2012

 

President

 

0.0

%

0.0

%

6.0

%

0.0

%

0.0

%

12.0

%

0.0

%

0.0

%

18.0

%

Tier I

 

0.0

%

0.0

%

4.4

%

0.0

%

0.0

%

8.8

%

0.0

%

0.0

%

13.2

%

Tier II

 

0.0

%

0.0

%

3.5

%

0.0

%

0.0

%

7.0

%

0.0

%

0.0

%

10.5

%

Tier III

 

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

0.0

%

 


ELIGIBLE PARTICIPANTS

 

The following individuals are participants in the EIP for 2010:

 

President

 

Tier I

 

Tier II

 

Tier III

Edward A. Hjerpe, III

 

Janelle K. Authur

 

Daniel H. Devine

 

Bryan Gulachenski

 

 

Earl W. Baucom

 

Brian G. Donahue

 

Paul T. Pouliot

 

 

George H. Collins*

 

John F. Henderson, Jr.*

 

Allison Santoro

 

 

M. Susan Elliott

 

Kelly A. LaCava

 

Edward A. Schultze*

 

 

Frank Nitkiewicz

 

Rachele McDonough

 

Kenneth A. Willis

 

 

General Counsel

 

Paul Peduto

 

 

 

 

 

 

Kevin Whittaker*

 

 

 

 

 

 

Chief Technology Officer

 

 

 

--------------------------------------------------------------------------------

*Denotes participant in Enterprise Risk Management Department

 

EIP Administration

 

The EIP is administered by the Personnel Committee of the Board of Directors
(Committee), which shall have full power and binding authority to construe,
interpret, and administer the EIP, and to adjust it for extraordinary
circumstances.  Extraordinary circumstances may include changes in business
strategy, termination or commencement of business lines, impact of severe
economic fluctuations, significant growth or consolidation of the membership
base, or significant regulatory or other changes impacting the Bank or Bank
System.

 

The Committee reserves the right at any time to amend, suspend or terminate the
EIP in whole or in part, for any reason, and without the consent of any EIP
participant.

 

The Bank’s President and Chief Executive Officer will determine participation in
the EIP with the concurrence of the Committee.

 

EIP awards shall not be considered earned or payable, in whole or in part, to
any participant for any reason until they are finally determined by the Bank’s
President and Chief Executive Officer with the concurrence of the Committee
following the end of the plan years.

 

Any individual hired or promoted into an eligible position during 2010 that is
granted an award shall have any such incentive award prorated based on months of
EIP participation, providing

 

5

--------------------------------------------------------------------------------


 

he/she has served a minimum of six months in that role in 2010 and otherwise
satisfies the EIP’s requirements.

 

Except as described below, any EIP participant who terminates employment for any
reason, whether voluntarily or involuntarily, before the applicable award
payment date will not be entitled to any award, except as otherwise determined
by the Bank’s President and Chief Executive Officer, with the concurrence of the
Committee, at their sole discretion and subject to review of the FHFA, if
required(1).

 

·                  EIP participants who terminate employment with the Bank by
reason of death or disability or who are eligible to retire(2) from employment
with the Bank prior to the March 2011 short-term award payment date may receive
a pro rata payment of the sixty (60) percent short-term incentive opportunity as
determined and recommended by the Bank’s President and Chief Executive Officer,
with the concurrence of the Committee and at their sole discretion and subject
to the review of the FHFA, if required, based on the months of completed service
as an EIP participant during 2010.  To be eligible, the participant must
complete at least six months of service in 2010 and otherwise satisfy the EIP’s
requirements. Participants who die, become disabled, or retire during 2010 will
not be eligible for any long-term incentive award.

 

·                  EIP participants who terminate employment with the Bank by
reason of death or disability prior to the long-term award payment date in
March 2013, or who terminate prior to the long-term award payment date and are
eligible to retire from employment with the Bank, may become eligible to receive
a pro rata payment of the forty (40) percent long-term incentive opportunity
based on the number of months of completed service as an EIP participant during
the two year period following the plan year, subject to the granting of awards
based on 2012 year-end results described above, the recommendation of the Bank’s
President and Chief Executive Officer, with the concurrence of the Committee and
at their sole discretion, and subject to review of the FHFA, if required.

 

Awards to retiring or disabled participants or beneficiaries will be paid at the
same time as awards to all active participants.  Beneficiaries of such payments
will be the same as identified in the Bank’s group insurance plan.

 

The Bank may make such provisions, as it deems appropriate, for withholding
payroll taxes in connection with payment of EIP awards.

 

--------------------------------------------------------------------------------

(1) Where the EIP refers to the participant’s termination of employment for
purposes of receiving any payment, whether such a termination has occurred will
be determined in accordance with Section 409A of the Internal Revenue Code and
applicable regulations thereunder.

(2) Eligibility to retire is defined as employees who are i) eligible for normal
retirement as defined in the Pentegra Defined Benefit Plan for Financial
Institutions or ii) meet the Rule of 70 as defined in the Pentegra Defined
Benefit Plan for Financial Institutions, including credited service in the FHLB
system, but excluding any other credited service at another Pentegra
participating employer.

 

6

--------------------------------------------------------------------------------


 

The Bank also has several other incentive programs for staff at the Bank
designed to motivate employees to become more innovative and productive. The
Bank’s President and Chief Executive Officer is responsible for the
administration of each of these programs and has the authority to construe,
implement, and administer programs, as appropriate.

 

7

--------------------------------------------------------------------------------


 

Appendix A — Goal Definitions

 

Profitability Goal

 

Pre-assessment Core Net Income =

Net Income – (Prepayment Fees – Historical Prepayment Fee Amortization)

+ (Debt Retirement Costs – Historical Debt Retirement Cost Amortization)

– Net Fair Value Adjustments + OTTI Credit Losses + REFCorp Expense + AHP
Expense

 

Net Income = 2010 net income reported in accordance with GAAP in the United
States.

 

Historical Prepayment Fee Amortization = the current-period, straight-line
amortization of all historical prepayment fees (whether recognized at time of
prepayment or as a yield adjustment on a modified loan) over the original
remaining lives of the prepaid assets.

 

Historical Debt Retirement Cost Amortization = the current-period, straight-line
amortization of all historical debt retirement costs over the original remaining
lives of the retired liabilities.

 

Net Fair Value Adjustments = the net unrealized gains and losses as recognized
under GAAP attributable to hedges, whether economic hedges or SFAS
133-qualifying hedges, plus trading securities gains and losses.

 

OTTI Credit Losses = the absolute value of the full-year amount of the credit
loss portion of overall losses attributable to other-than-temporary impairments
of securities.

 

In the event that the Bank is required to adjust current period net income to
correct prior period accounting errors, positive adjustments to net income
resulting from the correction of prior period accounting errors are to be
excluded from Pre-assessment Core Net Income, while negative adjustments are to
be retained in Pre-assessment Core Net Income.

 

The exclusion of prepayment fee income and associated debt retirement and swap
unwind expense from the Pre-assessment Core Net Income metric removes the
potential for “windfall” compensation in the event of heavy prepayment fee
income and removes a potential disincentive to prudently respond to prepayment
events by excluding the otherwise punitive cost of debt retirement and swap
unwind expense.  The exclusion of net unrealized fair value adjustments is
consistent with the way that management projects its financial performance and
reflects the fact that these adjustments are merely timing adjustments to net
income that have no net impact to the Bank’s net income if gains or losses are
never realized.  OTTI Credit Losses are excluded from Pre-assessment Core Net
Income because they cannot be controlled by management.

 

8

--------------------------------------------------------------------------------


 

Member Outreach Goal

EIP participants, individually or as groups, will meet during the year with
representatives from member institutions to develop Bank/member relationships
and create new business opportunities. These meetings can range from one-on-one
meetings to large group meetings.

 

Advance Restructures Goal

To address member need to extend liabilities without increasing funding
liabilities, the Bank introduced in late 2009 the Advance Restructuring
solution, which allows members to extend the maturities of their current
advances without booking prepayment fees in the current period.    This goal
will be measured by the number of individual advances restructured during 2010
through the Bank’s Advances Restructuring product or as part of a
member-directed restructure which does not blend the prepayment fee into the new
advance interest rate.

 

Mission-Related Advances Goal

The focus of the mission-related metric will be to expand member lending
activities in the communities they serve through the Bank’s Community
Development Advances (CDA) and Economic Stimulus Advance (ESA). (i)

 

Remediation of 2009 Report of Examination Findings Goal

To achieve the required improvement in the 2010 FHFA Examination, the exam goal
requires that management work towards clearance of the 2009 Examination findings
that identified weaknesses. We have targeted the 2009 weakness findings, and
have established awards of 70% clearance for a threshold award, 85% clearance
for a target award, and 100% clearance for an excess award.  While management
has put in place remediation plans and in many cases has already implemented the
plans, this component of the EIP recognizes both the need to ensure ongoing
improvement and the need to address not only the specifics of the 2009 findings,
but also the broad-based intent on the part of the finding.  For the purposes of
this goal, the term clearance is defined as a 2009 finding not being repeated as
a weakness in the 2010 examination.

 

Individual, Department-Specific Component

EIP participants are responsible for significant department-specific initiatives
and projects that contribute to the success of the bank. The Individual,
Department-Specific Component provides for recognition of the participant’s
successful completion of those initiatives.

 

Payments awarded under the Individual, Department-Specific Component will take
into consideration the participant’s achievement of one to three individual,
department-specific initiatives, established at the beginning of the plan year.
The initiatives may be non-financial, operational objectives or may add
additional weight to a profitability or growth goal. Revisions to these
initiatives may be considered on a case-by-case basis during the year but must
be approved, in writing, by the President and Chief Executive Officer.

 

Payments under the Individual, Department-Specific Component will be based on
the individual’s combined, overall performance on the one to three individual,
department-specific initiatives, as evaluated by the participant’s manager.  The
initiatives may be shared within a department or across multiple departments,
but the manager’s assessment will be based on the participant’s individual
contribution as well as the overall achievement of the initiative.

 

9

--------------------------------------------------------------------------------


 

Managers may select a payout percentage for individual, department-specific
objectives from a range of threshold to a maximum payout at excess to recognize
the degree to which the EIP participant accomplished these results.  If the
individual, department-specific initiative(s) are not substantially achieved,
the manager may award zero for this component.  Managers need to provide
reasonable documentation as the basis for any award recommended under this
component.

 

DISCRETIONARY COMPONENT

It is understood that the success of the bank in achieving its goals as set
forth in the Plan requires individual contribution.  Payments awarded under the
Discretionary Component will take into consideration and recognize an individual
participant’s achievement of and contribution toward Bank, department, or
individual goals or initiatives, as assessed by the President and Chief
Executive Officer or the participant’s manager and recommended to the Personnel
Committee.

 

For Tier I participants, the Discretionary Component may include the President
and Chief Executive Officer’s or the manager’s assessment of achievement of a
participant’s individual and department-specific goals, including operational
initiatives, established at the beginning of the plan year.  It also may include
an evaluation of the participant’s contributions in areas such as expense
control and operational efficiency, risk management and control, Board
communication, and succession planning.  There may also be a subjective element
in this component so that the President and Chief Executive Officer or manager
can award a participant’s leadership, work ethic, attitude, or other such
similar intangible attribute that contributes to the Bank’s success.

 

The President and Chief Executive Officer or participant’s manager may recommend
a payout percentage for the Discretionary Component from a range of threshold to
a maximum payout at excess to recognize the degree of achievement and
contribution.  The President and Chief Executive Officer or manager may also
recommend zero award for this component.  The President and Chief Executive
Officer or manager needs to provide reasonable documentation to the Personnel
Committee that states the basis for whatever award is recommended under the
Discretionary Component for Tier I participants.


 

For Tier II and III participants, the manager will assess, recommend and
document a payout percentage as discussed above for Tier I participants, as
applicable, but excluding the achievement of the one to three individual,
department-specific initiatives awarded under the Individual,
Department-Specific Component.

 

For the President and Chief Executive Officer, the Personnel Committee will
assess, recommend and document a payout percentage as discussed above for Tier I
participants. At the end of the plan year, the President and Chief Executive
Officer will provide the Personnel Committee with a self-assessment of
individual, Bank and personal achievements to be used in determining the
Discretionary Component award.

 

10

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

(i) This goal is measured using the following advance product types:  868, 877,
878, 879, 903, 904, 905, 910, 913, 914 and 915 and any new housing and community
development product codes introdued during the Plan year.

 

11

--------------------------------------------------------------------------------